  Case 1:20-cv-00289-LEW Document 1 Filed 08/10/20 Page 1 of 9                        PageID #: 1



                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MAINE


 UNITED STATES OF AMERICA,                   )
                                             )
              Plaintiff,                     )
                                             )
                     v.                      ) Civil No. ______________________
                                             )
 JERRY W. FLEWELLING II,                     )
                                             )
              Defendant,                     )
                                             )
                                             )
 CAVENDISH AGRI SERVICES, INC.,              )
 UAP DISTRIBUTION, INC., and                 )
 RICKY MCLAIN,                               )
                                             )
             Parties-in-Interest.            )

                            COMPLAINT FOR FORECLOSURE

       NOW COMES the United States of America (“Plaintiff” or the “United States”), by and

through its attorneys, and alleges on knowledge, information, and belief as follows:

       1.      This is a civil action seeking foreclosure of certain real property.

       2.      This Court has jurisdiction pursuant to 28 U.S.C. § 1345.

       3.      Upon information and belief, Defendant JERRY W. FLEWELLING II, also

known as JAY W. FLEWELLING (“Defendant”), last resided in Monticello, Maine.

       4.      On about June 18, 2001, Defendant obtained a loan from the United States of

America, United States Department of Agriculture, Farm Service Agency (the “FSA”) in the

amount of $72,000.00. Said loan was rescheduled on March 30, 2004, in the amount of

$20,519.77. Said loan is evidenced by two promissory notes of even dates and amounts, to be

repaid according to the terms set out therein. Copies of these promissory notes are attached to

this Complaint as Exhibits A and B and are incorporated herein by reference.

                                                 1
  Case 1:20-cv-00289-LEW Document 1 Filed 08/10/20 Page 2 of 9                     PageID #: 2



       5.      On about July 21, 2003, Defendant obtained a loan from the FSA in the amount of

$54,500.00. Said loan was rescheduled on March 30, 2004, in the amount of $55,477.44. Said

loan is evidenced by two promissory notes of even dates and amounts, to be repaid according to

the terms set out therein. Copies of these promissory notes are attached to this Complaint as

Exhibits C and D and are incorporated herein by reference.

       6.      On about June 23, 2004, Defendant obtained a loan from the FSA in the amount

of $54,500.00. Said loan was rescheduled on May 16, 2005, in the amount of $55,903.63. Said

loan is evidenced by two promissory notes of even dates and amounts, to be repaid according to

the terms set out therein. Copies of these promissory notes are attached to this Complaint as

Exhibits E and F and are incorporated herein by reference.

       7.      On about June 9, 2006, Defendant obtained a loan from the FSA in the amount of

$54,500.00. Said loan is evidenced by a promissory note of even date and amount, to be repaid

according to the terms set out therein. A copy of this promissory note is attached to this

Complaint as Exhibit G and is incorporated herein by reference.

       8.      The promissory notes attached to this Complaint as Exhibits A-G (together, the

“Promissory Notes”) indicated that the FSA’s loans to Defendant were made pursuant to the

Consolidated Farm and Rural Development Act and were subject to the present and future

regulations of the FSA and/or the United States.

       9.      To secure the repayment of said indebtedness, and for other purposes, Defendant

duly executed, acknowledged, and delivered to the FSA eight certain real estate mortgages

(together, the “Mortgages”) on, respectively, May 12, 2000; June 18, 2001; May 9, 2002; July

21, 2003; March 30, 2004; June 23, 2004; May 16, 2005, and June 9, 2006, whereby he granted,

bargained, and sold to the FSA the following premises:


                                                   2
Case 1:20-cv-00289-LEW Document 1 Filed 08/10/20 Page 3 of 9                   PageID #: 3



    PARCEL I
    The following described real estate, together with the buildings thereon, situated in
    the Town of Monticello, County of Aroostook, State of Maine, to wit:


    Commencing at the southeast corner of that parcel of land conveyed by Mary
    Gregor to Sherlock W. Denbow and Julia O. Denbow by Deed recorded in Vol.
    1752, Page 192 of the Southern Aroostook Registry of Deeds, and being a part of
    Lots 37 and 36 in said Town of Monticello, as conveyed by the United States of
    America, Farmers Home Administration to Mary B. Gregor and recorded in Vol.
    1610, Page 233 of said Registry; thence westerly along the southerly line of said
    parcel conveyed to said Denbows to the west line of said lot 37, which is also the
    west line of the Town of Monticello; thence southerly along the west line of said
    Lots 37 and 36 and the west line of the Town of Monticello to a point from which
    said point a line drawn easterly and parallel to the north line of this parcel as
    described above to the east line of said parcel, as conveyed in Vol. 1610, Page 233,
    as will include forty (40) acres, more or less; thence easterly and parallel to the north
    line of this parcel as described above to the east line of the conveyance in Vol. 1610,
    Page 233; thence northerly along the east line of the conveyance in Vol. 1610. Page
    233 to the point or place of beginning. Said parcel hereby conveyed to contain forty
    (40) acres, more or less, being known as Mary Gregor Lot No. 5.



    Excepting and reserving a pole line easement as granted by Peter L. Homchuck and
    Ada B. Homchuck to Eastern Maine Electric Cooperative and New England
    Telephone and Telegraph Company dated November 2, 1976 and recorded in the
    Southern Aroostook Registry of Deeds in Vol. 1266, Page 318.



    Being the same premises conveyed by Mary B. Gregor to Charles W. Miller and
    Bertha M. Miller by Warranty Deed dated August 19, 1982 and recorded in Vol.
    1637, page 215 of said Registry.



                                             3
  Case 1:20-cv-00289-LEW Document 1 Filed 08/10/20 Page 4 of 9                      PageID #: 4



       Also excepting and reserving here from that certain right of way described in a Deed
       from Charles W. Miller and Bertha M. Miller to Herbert C. Haynes, Inc. dated
       November 22, 1988 and recorded in Vol. 2143, Page 158 of said Registry.

(the “Mortgaged Premises”).

       10.     The Mortgages were duly recorded in the Southern Aroostook Registry of Deeds

at, respectively: Book 3390, Page 066; Book 3523, Page 288; Book 3656, Page 180; Book 3840,

Page 134; Book 3948, Page 268; Book 3990, Page 323; Book 4122, Page 228; and Book 4291,

Page 172. Copies of the Mortgages are attached to this Complaint as Exhibits H, I, J, K, L, M,

N, and O, and are incorporated herein by reference.

       11.     The Mortgages, by their terms, are subject to the present and future regulations of

the FSA. Upon default, the FSA, with or without notice, may declare the entire amount unpaid

under the note and any debt to the FSA secured immediately due and payable, or foreclose and

sell the Mortgaged Premises, as provided by law or the terms of the Mortgages. The FSA may

effect such foreclosure pursuant to either Maine law or, at its option, the laws of the United

States. Notices given regarding the Mortgages must be sent by certified mail.

       12.     The Promissory Notes provide that failure to make payments when due, or failure

to refinance the loan when requested to do so by the United States, or to perform any other

agreement contained therein shall constitute default under said Promissory Notes and any other

instrument evidencing a debt of the borrower owed to or insured by the FSA, on any instrument

securing or otherwise relating to such a debt; and that a default under any other such instrument

shall constitute a default under said Promissory Notes.

       13.     Defendant failed to comply with the provisions and conditions of the Promissory

Notes and Mortgages by failing to make payments of principal and interest when due.



                                                 4
  Case 1:20-cv-00289-LEW Document 1 Filed 08/10/20 Page 5 of 9                      PageID #: 5



       14.     The FSA made demand upon Defendant for payment of the outstanding principal

balance of and accrued interest on the Promissory Notes due to Defendant’s non-payment.

Specifically, the FSA sent to Defendant by both certified mail and regular mail on April 14,

2010, a “NOTICE OF ACCELERATION OF YOUR DEBT TO THE FARM SERVICE

AGENCY AND DEMAND FOR PAYMENT OF THAT DEBT” (the “Original Notice”). On

June 2, 2010, the FSA sent to Defendant by both certified mail and regular mail an amended

“NOTICE OF ACCELERATION OF YOUR DEBT TO THE FARM SERVICE AGENCY

AND DEMAND FOR PAYMENT OF THAT DEBT” (the “Amended Notice”). The Original

Notice and the Amended Notice both stated, among other things, that: (a) “[T]he entire

indebtedness due on the promissory notes . . . which evidence the loans received by you from the

[FSA] is now declared immediately due and payable”; (b) “The promissory notes . . . are secured

by real estate mortgages, deeds of trust, security agreements, and financing statements. . . . This

acceleration of your indebtedness is made in accordance with the authority granted in the above-

described instruments”; and (c) “Unless full payment of your indebtedness is received . . . within

30 days from the date of this letter, the United States will foreclose the above described security

instruments and pursue any other available remedies.” Copies of the Original Notice and the

Amended Notice are attached to this Complaint, respectively, as Exhibits P and Q, and are

incorporated herein by reference.

       15.     The United States, acting through the FSA, is the present owner and holder of the

Promissory Notes and the Mortgages.

       16.     Because of Defendant’s breach of the provisions of the Promissory Notes and the

Mortgages, the FSA hereby declares the entire amount of the indebtedness evidenced by the

Promissory Notes and secured by the Mortgages to be immediately due and payable.


                                                 5
  Case 1:20-cv-00289-LEW Document 1 Filed 08/10/20 Page 6 of 9                      PageID #: 6



       17.     The following amounts are now justly due to the United States on the Promissory

Notes secured by the Mortgages:

          (a) Principal and advances………………..                    $141,976.76

          (b) Interest through July 21, 2020.........             $59,800.33

                                                 TOTAL          $201,777.09

          together with interest at the daily accrual of $14.8392 thereafter.


       18.     Upon information and belief, Plaintiff may be compelled to make advancements

for payment of taxes, hazard insurance, water and sewer charges, or other municipal

assessments, and maintenance in order that it may protect and preserve its security. The nature

and amount of such advancements is unknown to Plaintiff at this time. Nevertheless, Plaintiff

seeks recovery for such advancements, together with interest, including but not limited to such

amounts incurred to date of $3,220.53. Copies of documentation showing such amounts are

attached to this Complaint as Exhibits R, S, T, U, V, and W.

       19.     No other action has been brought at law or in equity to enforce the provisions of

the Promissory Notes or the Mortgages. All conditions precedent to the bringing of the action

have been performed or have occurred.

       20.     Defendant is not in the military service of the United States, as defined in the

Servicemembers Civil Relief Act, 50 U.S.C. §§ 501 et seq., and is not an infant or mentally

incompetent person.

       21.     Plaintiff has complied with the requirements of 7 C.F.R. § 1951, Subpart S and/or

7 C.F.R. § 766.

       22.     Party-In-Interest Cavendish Agri Services, Inc., is joined in this action because it

has, or claims to have, some interest in the Mortgaged Premises, or some part thereof.

                                                   6
  Case 1:20-cv-00289-LEW Document 1 Filed 08/10/20 Page 7 of 9                       PageID #: 7



Cavendish Agri Services, Inc.’s interest in the Mortgaged Premises, if any, is subsequent or

subordinate to the liens of the Mortgages that are the subject of this action. Cavendish Agri

Services, Inc.’s interest in this property is by virtue of Order Approving Attachment and Trustee

Process dated October 5, 2008, and recorded in the Southern Aroostook Registry of Deeds, Book

4640, Page 254; Order in favor of Cavendish Agri Services, Inc., dated November 21, 2008, and

recorded in the Southern Aroostook Registry of Deeds, Book 4652, Page 279; and Writ of

Execution dated February 3, 2009, and recorded in the Southern Aroostook Registry of Deeds,

Book 4669, Page 262.

       23.     Party-In-Interest UAP Distribution, Inc., is joined in this action because it has, or

claims to have, some interest in the Mortgaged Premises, or some part thereof. UAP

Distribution, Inc.’s interest in the Mortgaged Premises, if any, is subsequent or subordinate to

the liens of the Mortgages that are the subject of this action. UAP Distribution, Inc.’s interest in

this property is by virtue of a Writ of Execution dated June 23, 2009, and recorded in the

Southern Aroostook Registry of Deeds in Book 4722, Page 28.

       24.     Party-In-Interest Ricky Mclain also known as Ricky Mclean is joined in this

action because he has, or claims to have, some interest in the Mortgaged Premises, or some part

thereof. Ricky Mclain’s interest in the Mortgaged Premises, if any, is subsequent or subordinate

to the liens of the Mortgages that are the subject of this action. Ricky Mclain’s interest in the

Mortgaged Premises is by virtue of a Warranty Deed from Defendant to Ricky Mclain dated

March 11, 2016, and recorded in the Southern Aroostook Registry of Deeds in Book 5598, Page

56, which is attached to this Complaint as Exhibit X.

       25.     On information and belief, Heather A. Flewelling – who co-signed some, but not

all of the Promissory Notes but has no ownership interest in the Mortgaged Premises – filed a


                                                 7
  Case 1:20-cv-00289-LEW Document 1 Filed 08/10/20 Page 8 of 9                       PageID #: 8



bankruptcy petition commencing a case under Title 11 of the United States Code on December

31, 2015, and an order for relief was entered under Chapter 7. Heather A. Flewelling was

discharged on April 19, 2016, and the case was closed on April 25, 2016. A copy of the

“Discharge of Debtor” is attached to this Complaint as Exhibit Y.

         WHEREFORE, Plaintiff demands judgment as follows:

         (a) That – subsequent to the filing of a copy of the Complaint instituting this action in

the Office of the Southern Aroostook County Registry of Deeds, in which the Mortgaged

Premises are situated – Defendant and every person whose conveyance or encumbrance is

subsequent or subsequently recorded, be forever barred and foreclosed of all rights, claims, liens,

and any equity of redemption in the Mortgaged Premises;

         (b) That said the Mortgaged Premises may be decreed to be sold pursuant to 28 U.S.C. §

2001;

         (c) That the amount due to Plaintiff on its Promissory Notes and Mortgages may be

adjudged;

         (d) That the monies arising from the sale of the Mortgaged Premises may be brought to

Court;

         (e) That Plaintiff may be paid the amount adjudged to be due to Plaintiff, with interest

thereon to the time of such payment, together with the costs and expenses of this action and the

expense of said sale so far as the amount so such money properly applicable thereto will pay the

same;

         (f) That Defendant deliver possession of the Mortgaged Premises to the successful

bidder at the foreclosure sale 10 days after the date of sale; and




                                                  8
  Case 1:20-cv-00289-LEW Document 1 Filed 08/10/20 Page 9 of 9                     PageID #: 9



       (g) That the Plaintiff may have such other and further relief in the premises as shall be

just and equitable.




                                                HALSEY B. FRANK
                                                UNITED STATES ATTORNEY


Dated: August 10, 2020                          /s/ Ashley E. Eiler
      Portland, Maine                           Ashley E. Eiler
                                                Assistant U.S. Attorney
                                                U.S. Attorney’s Office, District of Maine
                                                100 Middle Street
                                                East Tower, 6th Floor
                                                Portland, ME 04101
                                                (207) 771-3244
                                                Ashley.Eiler@usdoj.gov




                                                9
